UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7784



DAVID LEE GOODE,

                                             Petitioner - Appellant,

          versus


COFFEEWOOD CORRECTIONAL CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-675-7)


Submitted:   March 13, 2002                 Decided:   March 20, 2002


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


David Lee Goode, Appellant Pro Se. Hazel Elizabeth Shaffer, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Lee Goode appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability, deny Goode’s motion for appointment of

counsel, and dismiss the appeal on the reasoning of the district

court.   See Goode v. Coffeewood Corr. Ctr., No. CA-00-675-7 (W.D.

Va. Sept. 28, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2